             Case 4:20-cr-00265-YGR Document 31 Filed 08/19/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

 Date: August 19, 2020          Time: 12:57pm-1:40pm            Judge: YVONNE GONZALEZ ROGERS
 Case No.: 20-cr-00265-         Case Name: UNITED STATES v. Steven Carrillo[appearance waived; in custody
 YGR-1                          Robert Justus Jr.[appearance waived; in custody]

Attorney for Plaintiff: AUSA David Anderson and Philip Kopczynski
Attorney for Defendant: Deft Carillo: James Thompson
Deft Justus: Shaffy Moeel and Richard Novak

  Deputy Clerk: Frances Stone                       Court Reporter: Raynee Mercado
  Interpreter: not needed                           Probation Officer: not needed


                             PROCEEDINGS
STATUS CONFERENCE VIA ZOOM- HELD


CASE CONTINUED TO: Wednesday, October 28, 2020 at 1:00pm for Status via Zoom



Notes: Counsel agree that appearances of the defendants today are waived.
Counsel are to meet and confer and file in writing regarding if this is a Complex case.
Counsel for Defendant Carillo requests appearance be waived for the 10/28/20 status date.



EXCLUDABLE DELAY:
Category
Begins: 8/19/20
Ends : 10/28/20
